NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SANDEEP SINGH,                                    No.     14-71724

              Petitioner,                          Agency No. A200-945-577

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Sandeep Singh, a native and citizen of India, seeks review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we review

for abuse of discretion the agency’s denial of humanitarian asylum, Belayneh v.

INS, 213 F.3d 488, 491 (9th Cir. 2000). We review de novo due process

contentions. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008).

We deny the petition for review.

       The agency did not abuse its discretion in denying Singh’s request for

humanitarian asylum based on his past mistreatment in India. See Belayneh, 213
F.3d at 491 (record lacked evidence of atrocious past persecution).

      Substantial evidence supports the agency’s determination that, even if he

credibly established past persecution, the presumption of future persecution was

rebutted by evidence that he could relocate within India and it would be reasonable

for him to do so. See 8 C.F.R. § 1208.13(b)(1)(i)(B) (asylum); 8 C.F.R.

§ 1208.16(b)(1)(i)(B) (withholding of removal); see also Gonzalez–Hernandez v.

Ashcroft, 336 F.3d 995, 999-1000 (9th Cir. 2003) (noting “an individual who can

relocate safely within his home country ordinarily cannot qualify for asylum”).

We reject Singh’s contention that the BIA improperly allocated the burden of proof

for internal relocation. Thus, we deny the petition as to Singh’s asylum and

                                         2                                     14-71724
withholding of removal claims.

      Substantial evidence also supports the agency’s denial of Singh’s CAT claim

because he failed to establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to India. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Singh’s contentions that the BIA ignored evidence, see

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006), or otherwise violated

his due process rights, see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    14-71724